Citation Nr: 1725992	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral bunions.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left foot.

3.  Entitlement to a compensable disability rating for bilateral hammer toes on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970 and from September 1970 to May 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issues of entitlement to service connection for bilateral bunions and entitlement to an increased disability rating for bilateral hammer toes on an extraschedular basis were previously before the Board, and, in February 2015, these issues were remanded for further development.  Further development of the issue of entitlement to service connection for bilateral bunions in substantial compliance with the Board's remand instructions has been completed.

The Veteran has not perfected an appeal or even filed a separate claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left foot.  The Board, however, finds that the issue is within the scope of the Veteran's claim service connection for bilateral bunions.

The issue of entitlement to a compensable disability rating for bilateral hammer toes on an extraschedular basis and entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral bunions are not related to a period of service.



CONCLUSION OF LAW

The criteria for service connection for bilateral bunions have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board notes that the issue of entitlement to service connection for bilateral bunions was previously remanded in order to provide the Veteran with an additional VA medical opinion.  In substantial compliance with the Board's remand instructions, the Veteran was provided with an additional VA medical opinion.
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Bunions

At issue is whether the Veteran is entitled to service connection for bilateral bunions.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Although the Veteran sought treatment for foot related symptoms in service, his service treatment records are silent for reports of, or treatment for, bunions.  The Veteran did report a history of foot trouble in a survey of medical history provided contemporaneously with his separation examination, but the Veteran's feet were ultimately evaluated as normal during his separation examination.

Thereafter, the record is silent until April 2010, when VA treatment records indicate that the Veteran was evaluated for a bunionectomy, which was performed in May 2010.  The Veteran continued to seek treatment for his feet thereafter.

In a December 2010 statement, the Veteran reported that during his period of service he had foot problems that were aggravated by infantry and other field duties.  The Veteran also indicated that he underwent surgery on his left foot to treat his left bunion, but that the surgery did not successfully remove the bunion.  

In January 2011, the Veteran submitted photographs of his feet taken after his surgery in May 2010.

The Veteran underwent a VA examination in May 2011, at which he.  The Veteran reported having experienced a history of bilateral bunions since 1967.  The Veteran indicated that his bunions caused pain, weakness, stiffness, swelling, and fatigue.  The Veteran indicated that he underwent a bunionectomy of his left foot at a VA facility in May 2010, and that he was informed he needed to undergo surgery on his right foot as well.  The examiner observed tenderness in both feet, but the examiner did not observe painful motion, edema, disturbed circulation, weakness, muscle atrophy, heat, redness, or instability.  The examiner diagnosed the Veteran with bilateral hallux valgus (bunions), but opined that the Veteran's bilateral bunions were less likely than not related to a period of service.

The Veteran was provided an additional VA medical opinion in October 2015.  The examiner opined that it is less likely than not that the Veteran's bilateral bunions were related to a period of service.  The examiner noted that the Veteran's service treatment records do not document chronic on-going treatment for or a diagnosis of bunions.  The examiner did note that the Veteran had sought treatment for tenderness and a sprain which ultimately resulted in a diagnosis of hammertoes; a condition the Board notes that the Veteran has already been granted service connection for.  The examiner further indicated that hammertoes are distinct, separate, and unrelated to bunions which impact a distinct and separate part of the body.

The Veteran is not entitled to service connection for bilateral bunions.  The Veteran clearly has a current diagnosis of bilateral bunions.  Nevertheless, the weight of the evidence does not indicate that there was in-service incurrence, because the Veteran's treatment records are silent for reports of or treatment for bunions.  Additionally, the Veteran was provided a VA medical opinion indicating that his treatment for foot related symptoms was not related to bunions.  The Board notes the Veteran's reports that he first became aware of his bunions as early as 1967.  Nevertheless, the Board cannot afford this claim much weight, because it is not corroborated by contemporaneous treatment records.  Furthermore, the treatment records do indicate that the Veteran was diligent in reporting his foot related symptoms.  Therefore, if the Veteran was manifesting bunions he would have likely sought treatment for them at that time.  Finally, the Board finds it likely that the Veteran, who has no demonstrated medical training or expertise, is mistaking his history of hammertoes - which he did seek treatment for and was diagnosed with during a period of service - for a history of bunions.  The Board also notes that the record does not contain a positive medical opinion indicating that a medical nexus exists between the Veteran's current diagnosis and an in-service incurrence. 

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between bilateral bunions and the Veteran's period of active service  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for bilateral bunions is denied.


ORDER

Service connection for bilateral bunions is denied.


REMAND

Extraschedular

The issue of entitlement to an increased disability rating for bilateral hammer toes on an extraschedular basis was previously before the Board, and, in February 2015, the issue was remanded in order refer the issues to the Director, Compensation and Pension Service and, if necessary, to issue a supplemental statement of the case (SSOC) before returning the matter to the Board.  The matter was referred to the Director, Compensation and Pension Service; however, a SSOC was not issued for this particular issue.  Therefore in order to ensure compliance with the Board's previous remand instructions, this issue must be remanded in order issue a SSOC.  Stegall v. West, 11 Vet. App. 268 (1998).

1151

As discussed in the introduction, the Board finds that the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left foot is within the scope of the Veteran's claim for service connection for bilateral bunions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the Veteran's initial claim for service connection for bilateral bunions, submitted in December 2010, the Veteran claimed that he had incurred additional injury to his left foot as a result of alleged medical malpractice during a surgery performed at a VA medical center.  The Veteran restated this claim in his January 2013 VA Form 9 perfecting his appeal of the issue of entitlement to service connection for bilateral bunions.  Therefore, the Veteran's claim for relief under 38 U.S.C.A. § 1151 is within the scope of his claim for service connection for bilateral bunions.  

The Veteran was provided a VA examination in May 2011.  The examiner diagnosed the Veteran with a bunion in his left foot despite the fact that the Veteran had previously undergone surgery to remove a bunion in May 2010.  This fact alone would seem to indicate that the Veteran's surgery was at the very least unsuccessful.  Additionally, the Veteran has submitted photographs of his left foot which the Veteran contends is evidence of additional injury as a result of the May 2010 surgery.  The Board finds that this is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA opinion discussing whether the Veteran has incurred additional injury as a result of his May 2010 surgery.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).





Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a medical opinion in order to answer the following questions:

1a.  Does the Veteran have an additional left foot injury as a result of his VA foot surgery in May 2010?  Why or why not?

1b.  If yes, was the additional disability the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA in furnishing hospital care, medical or surgical treatment, or examination?  That is, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?  Why or why not?

1c.  If an additional disability is found, was it the result of an event that was not reasonably foreseeable (that is something that a reasonable health care provider have foreseen or disclosed in connection with obtaining informed consent)?  Why or why not?

1d.  What is the significance, if any, of the photographs of the Veteran's feet that he submitted in January 2011 (available in VBMS: Document Type: Photographs; Receipt Date: January 4, 2011)?  Why?

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


